DETAILED ACTION
Election/Restrictions
Applicant's argument with traverse of all of the restriction in the reply filed on 06/02/2021 is acknowledged.  The traversal is on the ground(s) that the claims identified by examiner do not match the identified species.  Examiner is therefore submitting a second new restriction requirement.  Examiner initially attempted to match the claims with the three species identified but has now removed the claims as being part of the species election requirement.  Since the claims have been removed as being part of the species election, Examiner request an election of one of the species and select which/any claims that belong to the elected species. 

This application contains claims directed to the following patentably distinct species:
I. a surgical stapler having a mechanical closure/clamp lock having a closure link that pivots with a pawl working in conjunction with a trigger, classified in 227/175.2, A61B 17/2833, A61B 2017/2946, figs. 1-18, 22-25, 31-59.
II. a surgical stapler having an electronic solenoid closure/clamp lock having a moveable pin working in conjunction with a trigger, and 
III. a surgical stapler having a motor-powered closure system with a Hall Effect/closure button sensor, classified in 227/175.1, A61B 2017/00398, figs. 1-3 and/or 60-63.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species – the species of each group has different structural arrangements of the effector and feedback mechanisms configured to determine an articulation angle. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Eric J. Yurinko on 03/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR)- http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/Primary Examiner, Art Unit 3731